DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, 6, 7, 9, 10, 12, and 13 and canceled claims 4 and 8. 
	The amendments to the claims have necessitated new claim objections. Said claim objections are made for substantially same reason as those made in the previous Office Action.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the claim objections have been fully considered, but they are not persuasive.
Applicant has argued that the amendments to the claims have overcome the claim objections of record. Examiner respectfully disagrees.
The claim objections were made over limitations which lacked antecedent basis. The amendments to the claims, while having made changes to the limitations lacking antecedent basis, have failed to change the fact antecedent basis is lacking for said limitations. 
New claim objections are presented below in response to Applicant’s amendments. Said new objections expand upon why the limitations lack antecedent basis and provide Applicant with suggestions for overcoming the objections.

Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the 112(b) rejections of record have been fully considered and are persuasive.
Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the 103 rejections over Meili (US 5,964,986) have been fully considered and are persuasive in the sense that they overcome the rejections set forth in the previous Office Action.  
Applicant has argued that Meili fails to teach the feature of claim 1 wherein “a plurality of cooling devices configured to indirectly cool fluid in the rectifying section with a working fluid, the cooling devices including a first cooling device provided at a first position in the rectifying section and a second cooling device provided at a second position below the first position in the rectifying section; a plurality of heating devices arranged such that the working fluid circulates between the plurality of heating devices and the plurality of cooling devices and configured to indirectly heat fluid in the stripping section with the circulating working fluid, the heating devices including a first heating device provided at a first position in the stripping section and a second heating device provided at a second position below the first position in the stripping section.” Specifically, Applicant has argued that the cooling devices 21a and 21b are outside of packing sections 250, which the Examiner equated with the claimed rectifying section in the previous Office Action, and that the heating devices 20a and 20b are located outside of the packing section 240, which the Examiner equated with the claimed stripping section in the previous Office Action, and therefore, that Meili does not teach cooling devices located at positions inside the rectifying section and heating devices located inside the stripping section as required by claim 1.
This argument is persuasive insofar as it overcomes the rejections of record based on the Examiner’s previous reliance on the packing sections 250 and 240 to teach the rectifying and stripping sections respectively. Examiner agrees that it is improper to characterize all of the cooling devices 21a and 21b as being inside the packing section 250 and the heating devices 20a and 20b as being inside the packing section 240. Therefore, the rejection has been withdrawn.  
However, Applicant’s argument attacks the Examiner’s rejection over Meili rather than the content of the Meili reference itself. If one considers the entire portion of Meili’s column above the feed stock supply position 203 to be the rectification section and the entire portion of Meili’s column below the feed stock supply position 203 to be the stripping section, then Meili clearly teaches a column having a plurality of cooling devices 21a and 21b positioned within the rectification section thereof and a plurality of heating devices 20b and 20a positioned in the stripping section thereof. A review of Applicant’s specification 
In view of the above, Examiner’s position is that Meili does, in fact, teach two cooling devices 21a and 21b positioned inside a rectifying section and two heating devices 20a and 20b positioned inside a stripping section. Thus, after further consideration, new rejections are made under 103 over Meili. See 103 rejections below for details. 

	Applicant has argued that the claimed configuration allows for a hypothetical reversable distillation operation can be accomplished in the actual apparatus in a simulated manner, whereas the positions of the first heating device and the first cooling device in Meili are allegedly set to predetermined ones, which allegedly prevents the device of Meili from carrying out hypothetical reversable distillation operation in a simulated manner. This argument is unpersuasive for a plurality of reasons.
First, there is nothing in the claims which requires that the first heating device and the first cooling device be positioned according to non-predetermined positions, nor is there anything which excludes the positions of any heating or cooling device from being predetermined. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the positions of the cooling devices and heating devices being non-predetermined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the arrangements of one cooling device in Meili “in the head of the column” and of one heating device in Meili “in or directly above the sump” anticipates the positioning of cooling and heating devices as required by dependent claims such as claims 9 and 10. Thus, said positionings of the devices 
Third, the claims, e.g. claims 1, 9, and 10, require that the cooling and heating devices of the claimed device be positioned in particular locations, i.e. within particular areas of the column. Thus, although Applicant’s argument implies that the positions of the claimed heating and cooling devices are not predetermined, the claims themselves necessitate that said positions be predetermined, at least to a certain extent.
Fourth, as discussed above, and detailed in the rejections below, the claimed positionings of cooling and heating devices within the column are anticipated by Meili. Therefore, any advantages alleged to be attainable by said positionings are necessarily attainable by the device of Meili. Claimed inventions are not distinguished from a prior art invention by advantages which are necessarily attainable from a feature or features anticipated in said prior art invention, whether or not said advantages are explicitly recognized as attainable within the prior art. Thus, the notion that said claimed positionings yield certain advantages over the prior art is unpersuasive in overcoming the rejections.
Fifth, it is unclear what Applicant means when they say “a hypothetical reversable distillation operation can be accomplished in the actual apparatus in a simulated manner”. In particular, it is unclear to Examiner whether or not a hypothetical reversable distillation operation accomplished in a simulated manner corresponds to any particular real life application of any significance.
For at least the above reasons, Examiner maintains that the claimed device is obvious over Meili.

Applicant has argued that claim 6 is allowable over Meili for similar reasons as claim 1. However, as discussed above, claim 1 is not allowable over Meili. Therefore, this argument is moot. 

Applicant has argued that the dependent claims are allowable over Meili for the same reasons as claims 1 and 6. However, as discussed above, claims 1 and 6 are not allowable over Meili. Therefore, this argument is moot. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the “cooling devices” in claims 1 and 6, the “heating devices” in claims 1 and 6, and the “expansion devices” in lines 1 and 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim limitation “cooling device(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device(s)” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “First and second cooling devices 11, 12 are each composed of a heat exchanger and function to indirectly cool fluid in rectifying section 2 with the circulating working fluid,” (paragraph [0022]).
Accordingly, the claimed “cooling devices” have been interpreted as heat exchangers, as well as equivalents thereof.

Claim limitation “heating device(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device(s)” coupled with functional language “heating” and “configured to indirectly heat fluid in the stripping section with the circulating working fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “First and second heating devices 21, 22 are each composed of a heat exchanger and function to indirectly heat fluid in stripping section 3 with the circulating working fluid.,” (paragraph [0023]).
Accordingly, the claimed “heating devices” have been interpreted as heat exchangers, as well as equivalents thereof.

Claim limitation “expansion device(s)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device(s)” coupled with functional language “expansion” and “configured to expand the working fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Compressors 31, 32 includes first compressor 31 and second compressor 32, and expansion devices (expansion valves) 41, 42 includes first expansion device 41 and second expansion device 42,” (paragraph [0024]).
Accordingly, the claimed “expansions devices” have been interpreted as expansion valves, as well as equivalents thereof.

	The following are new claim objections necessitated by amendment. However, said objections are made for substantially the same reason as those made in the previous Office Action. 
Claim Objections
Claims 1, 3, 6, and 7 are objected to because of the following informalities:  
Claim 1 recites the limitation "the working fluid that has flowed through the first cooling device" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 1 recites the limitation "the working fluid that has flowed through the second cooling device" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 1 recites the limitation "the working fluid that has flowed through the first heating device" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 1 recites the limitation "the working fluid that has flowed through the second heating device" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 3 recites the limitation "the working fluid that has flowed through the first compressor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 3 recites the limitation "the working fluid that has flowed through the second expansion device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome 
Claim 6 recites the limitation "the working fluid that has flowed through the plurality of cooling devices " in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 6 recites the limitation "the working fluid that has flowed through the first circulation path " in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 6 recites the limitation "the working fluid that has flowed through the first heating device" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 6 recites the limitation "the working fluid that has flowed through the second heating device" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.
Claim 7 recites the limitation "the working fluid that has flowed through the first compressor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the working fluid that has flowed through the second expansion device" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis due to use of the word “the” to refer to an element (i.e. particular portion of working fluid) which has not been previously introduced in the claims. To overcome this objection, Applicant should amend said limitation so as to recite --a working fluid…-- or merely --working fluid--.

The following are new rejections made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 5-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meili (US 5,964,986).
With regard to claim 1: Meili teaches a diabatic distillation column 2 with a rectifying section (portion of column above feedstock supply position 203) located above a feedstock supply position 203 and a stripping section (portion of column below feedstock supply position 203) located below the feedstock supply position (Figure 4, Column 3 Lines 20-33, Column 2 Lines 5-36), the diabatic distillation column 2 comprising:
A plurality of cooling devices (liquefiers) 21a and 21b configured to indirectly cool fluid in the rectifying section (portion of column above feedstock supply position 203) with a working fluid, the cooling devices 21a and 21b including a first cooling device 21a provided at a first position in the rectifying section (portion of column above feedstock supply position 203) and a second cooling device 21b provided at a second position below the first position in the rectifying section (portion of column above feedstock supply position 203) (Figure 4, Column 3 Lines 20-33).
A plurality of heating devices (vaporizers) 20b and 20a configured to indirectly heat fluid in the stripping section (portion of column below feedstock supply position 203)  with a working fluid, the heating devices including a first heating device 20b provided at a first position in the stripping section (portion of column below feedstock supply position 203) and a second heating device 20a provided at a second position below the first position in the stripping section (portion of column below feedstock supply position 203) (Figure 4, Column 3 Lines 20-33).
Meili does not explicitly teach that the heating and cooling devices are arranged such that the working fluid circulates between the plurality of heating devices and the plurality of cooling devices. Meili is also silent to a plurality of compressors including a first compressor and a second compressor, the first compressor provided on a first circulation path for circulating the working fluid between the first cooling device and the first heating device and configured to compress the working fluid that has flowed through first cooling device, the second compressor provided on a second circulation path for circulating the working fluid between the second cooling device and the second heating device and configured to 
However, Meili suggests the inclusion of such an arrangement. Specifically, Meili suggests the use of a heat pump with the column 2, wherein one or the heating devices (vaporizers) 20 is used as a heat sink for the heat pump, and wherein one of the cooling devices (liquefiers) 21 is used as a heat source for the heat pump (Figure 4, Column 3 Lines 25-33). Heat pumps which function through the use of compressors and expansion devices (e.g. expansion valves) are notoriously well known in the art. For example, such heat pumps are widely used in air conditioning systems. That is to say, a person having ordinary skill in the art would be well aware of and intimately familiar with heat pumps that operate through the use of compressors and expansion devices. 
Furthermore, the use of such heat pumps is disclosed in Meili. Specifically, in the embodiment of Figure 3, Meili teaches the use of a heat pump having a compressor 6 and an expansion device (throttle member [i.e. an expansion valve]) 63b, wherein the heat pump circulates a working fluid between a heating device 20 and a cooling device 21b, wherein the compressor 6 is provided on a circulation path for circulating working fluid between the cooling device 21b and the heating device 20 and configured to compress the working fluid that has flowed through cooling device 21b, and wherein the expansion device 63b is provided on the circulation path and configured to expand the working fluid that has flowed through heating device (Figure 3, Column 3 lines 1-20).
Meili teaches that “In order to save energy during a distillation, a portion of the thermal energy arriving at the head of the column can be brought to a higher temperature level by means of a heat pump and the thus transformed thermal energy used for the heating of a sump vaporizer. In this arrangement a direct exhaust vapor compression can be used or a vapor jet compressor as well as any other kind of heat pump. The greater the temperature difference between the heat sink of the sump and the heat source at the head of the column, the lower is the efficiency of the heat pump, and consequently the greater the specific energy required,” (Column 1 Lines 20-32). In view of this teaching, a person having 
Lastly, Meili indicates that the use of heat pumps saves energy during a distillation (Column 1 Lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Meili by adding a pair of heat pumps thereto, said heat pumps arranged in a manner such that the working fluid circulates between the plurality of heating devices 20 and the plurality of cooling devices 21, wherein the heat pumps include a plurality of compressors including a first compressor and a second compressor, the first compressor provided on a first circulation path for circulating the working fluid between the first cooling device 21a and the first heating device 20b and configured to compress the working fluid that has flowed through first cooling device 21a, the second compressor provided on a second circulation path for circulating the working fluid between the second cooling device 21b and the second heating device 20a and configured to compress the working fluid that has flowed through second cooling device 21b, and a plurality of expansion devices including a first expansion device and a second expansion device, the first expansion device provided on the first circulation path and configured to expand the working fluid that has flowed through first heating device 20b, the second expansion device provided on the second circulation path and configured to expand the working fluid that has flowed through second heating device 20a, in order to obtain an energy saving distillation column.
With regard to claim 2: Modified Meili does not explicitly teach that the first circulation path and the second circulation path are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
However, Meili suggests such a configuration with the embodiment of Figure 3. Specifically, the embodiment of Figure 3 comprises two circulation paths 26a and 26b (Figure 3, Column 3 lines 1-20).  In 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Meili by connecting the first and second circulation paths to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path, in order to obtain a predictably functional distillation column having energy saving heat pumps (predictably functional in view of Meili’s Figure 3).
With regard to claim 3: As discussed in the rejection of claim 2 above, in modified Meili, the first and second circulation paths are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result in at least a portion of working fluid that has flowed through first compressor eventually making its way to the second compressor, and in at least a portion of the working fluid that has flowed through second expansion device eventually making its way to the first cooling device. Therefore, in modified Meili, the first circulation path and the second circulation path are necessarily connected to each other such that at least a portion of the working fluid that has flowed through first compressor is supplied to the second compressor and at least a portion of the working fluid that has flowed through second expansion device is supplied to the first cooling device.
With regard to claim 5: In modified Meili, the first circulation path and the second circulation path are provided independently, i.e. they are distinct circulation paths.
With regard to claim 9: In modified Meili, the plurality of cooling devices includes an uppermost cooling device 21a that is used as a condenser (i.e. a liquefier) connected to a column top section of the distillation column and configured to cool fluid in the column top section (Figure 4, Column 3 Lines 20-33).
With regard to claim 10: In modified Meili, the plurality of heating devices includes a lowermost heating device 20a that is used as a reboiler (i.e. a vaporizer) connected to a column bottom section of 
With regard to claim 11: Modified Meili does not explicitly teach that the working fluid is water. However, the identity of working fluid used in the system is merely a matter of intended use and/or manner of operating said system. The system of modified Meili possesses all of the structural elements of claims 11 and 14. Therefore, said system is necessarily capable of being operated using water as the working fluid. Thus, modified Meili satisfies the language of claims 11 and 14 (See MPEP 2114 for guidance).
With regard to claim 6: Meili teaches a diabatic distillation column 2 with a rectifying section (portion of column above feedstock supply position 203) located above a feedstock supply position 203 and a stripping section (portion of column below feedstock supply position 203) located below the feedstock supply position (Figure 4, Column 3 Lines 20-33, Column 2 Lines 5-36), the diabatic distillation column 2 comprising:
A plurality of cooling devices (liquefiers) 21a and 21b configured to indirectly cool fluid in the rectifying section (portion of column above feedstock supply position 203) with a working fluid, the cooling devices 21a and 21b including a first cooling device 21a provided at a first position in the rectifying section (portion of column above feedstock supply position 203) and a second cooling device 21b provided at a second position below the first position in the rectifying section (portion of column above feedstock supply position 203) (Figure 4, Column 3 Lines 20-33).
A plurality of heating devices (vaporizers) 20b and 20a configured to indirectly heat fluid in the stripping section (portion of column below feedstock supply position 203) with a working fluid, the heating devices including a first heating device 20b provided at a first position in the stripping section (portion of column below feedstock supply position 203) and a second heating device 20a provided at a second position below the first position in the stripping section (portion of column below feedstock supply position 203) (Figure 4, Column 3 Lines 20-33).
Meili does not explicitly teach that the heating and cooling devices are arranged such that the working fluid circulates between the plurality of heating devices and the plurality of cooling devices. Meili is also silent to a plurality of compressors including a first compressor and a second compressor, the first 
However, Meili suggests the inclusion of such an arrangement. Specifically, Meili suggests the use of a heat pump with the column 2, wherein one or the heating devices (vaporizers) 20 is used as a heat sink for the heat pump, and wherein one of the cooling devices (liquefiers) 21 is used as a heat source for the heat pump (Figure 4, Column 3 Lines 25-33). Heat pumps which function through the use of compressors and expansion devices (e.g. expansion valves) are notoriously well known in the art. For example, such heat pumps are widely used in air conditioning systems. That is to say, a person having ordinary skill in the art would be well aware of and intimately familiar with heat pumps that operate through the use of compressors and expansion devices. 
Furthermore, the use of such heat pumps is disclosed in Meili. Specifically, in the embodiment of Figure 3, Meili teaches the use of a heat pump having a compressor 6 and an expansion device (throttle member [i.e. an expansion valve]) 63b, wherein the heat pump circulates a working fluid between a heating device 20 and a cooling device 21b, wherein the compressor 6 is provided on a circulation path for circulating working fluid between the cooling device 21b and the heating device 20 and configured to compress the working fluid that has flowed through cooling device 21b, and wherein the expansion device 63b is provided on the circulation path and configured to expand the working fluid that has flowed through heating device (Figure 3, Column 3 lines 1-20).
Meili teaches that “In order to save energy during a distillation, a portion of the thermal energy arriving at the head of the column can be brought to a higher temperature level by means of a heat pump and the thus transformed thermal energy used for the heating of a sump vaporizer. In this arrangement a 
Lastly, Meili indicates that the use of heat pumps saves energy during a distillation (Column 1 Lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Meili by adding a pair of heat pumps thereto, said heat pumps arranged in a manner such that the working fluid circulates between the plurality of heating devices 20 and the plurality of cooling devices 21, wherein the heat pumps include a plurality of compressors including a first compressor and a second compressor, the first compressor provided on a first circulation path for circulating the working fluid between the first cooling device 21a and the first heating device 20b and configured to compress the working fluid that has flowed through first cooling device 21a, the second compressor provided on a second circulation path for circulating the working fluid between the second cooling device 21b and the second heating device 20a and configured to compress the working fluid that has flowed through second cooling device 21b, and a plurality of expansion devices including a first expansion device and a second expansion device, the first expansion device provided on the first circulation path and configured to expand the working fluid that has flowed through first heating device 20b, the second expansion device provided on the second circulation path and configured to expand the working fluid that has flowed through second heating device 20a, in order to obtain an energy saving distillation column.

However, Meili suggests a configuration wherein two circulation paths are connected with one another with the embodiment of Figure 3. Specifically, the embodiment of Figure 3 comprises two circulation paths 26a and 26b (Figure 3, Column 3 lines 1-20).  In view of Meili’s teachings concerning the embodiment of Figure 3, a person having ordinary skill in the art would have a reasonable expectation the column of modified Meili would operate successfully if the first and second fluid paths were connected to each other such that the working fluid were to flow back and forth between the first circulation path and the second circulation path.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Meili by connecting the first and second circulation paths to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path, in order to obtain a predictably functional distillation column having energy saving heat pumps (predictably functional in view of Meili’s Figure 3).
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result at least a portion of working fluid in the first circulation path eventually making its way to the second heating device. Therefore, in modified Meili, the first circulation path and the second circulation path being connected to each necessarily involves the second circulation path being configured to circulate working fluid between the first circulation path and the second heating device.
With regard to claim 7: As discussed in the rejection of claim 6 above, in modified Meili, the first and second circulation paths are connected to each other such that the working fluid flows back and forth between the first circulation path and the second circulation path.
Connection of the first and second circulation paths at any position in said paths, such that the working fluid flows back and forth between the two paths, will necessarily result in at least a portion of working fluid that has flowed through first compressor eventually making its way to the second compressor, and in at least a portion of the working fluid that has flowed through second expansion device eventually making its way to the cooling devices. Therefore, in modified Meili, the first circulation 
With regard to claim 12: In modified Meili, the plurality of cooling devices includes an uppermost cooling device 21a that is used as a condenser (i.e. a liquefier) connected to a column top section of the distillation column and configured to cool fluid in the column top section (Figure 4, Column 3 Lines 20-33).
With regard to claim 13: In modified Meili, the plurality of heating devices includes a lowermost heating device 20a that is used as a reboiler (i.e. a vaporizer) connected to a column bottom section of the distillation column and configured to heat the column bottom section (Figure 4, Column 3 Lines 20-33).
With regard to claim 14: Modified Meili does not explicitly teach that the working fluid is water. However, the identity of working fluid used in the system is merely a matter of intended use and/or manner of operating said system. The system of modified Meili possesses all of the structural elements of claims 11 and 14. Therefore, said system is necessarily capable of being operated using water as the working fluid. Thus, modified Meili satisfies the language of claims 11 and 14 (See MPEP 2114 for guidance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772